Citation Nr: 0635944	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-37 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The appellant had active duty from September 1975 to 
September 1978, and periods of active duty for training with 
the Texas National Guard from 1978 to 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Waco, Texas  
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Tinnitus was not incurred in or aggravated by any 
incident of active military duty, nor may it be presumed to 
have been so incurred or aggravated.

2.  A headache disorder was not incurred in or aggravated by 
any incident of active military duty, nor may it be presumed 
to have been so incurred or aggravated.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for tinnitus are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The criteria for the establishment of service connection 
for a headache disorder are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete applications for the benefits sought were received 
in May 2002 as to the tinnitus disorder, and in May 2005 as 
to the claimed headache disability.  The record reflects that 
following receipt of the appellant's applications for VA 
benefits, the appellant was advised of what evidence would 
substantiate the claims by letters dated in November 2002 (as 
to tinnitus) and in August 2005 (as to a headache disorder).  
The RO thereafter obtained all relevant service medical and 
private treatment records reported by the appellant to be in 
existence as to the claimed disorders.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  
 
VA has therefore complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claims.  See 38 U.S.C.A 
§ 5103(b) (Providing in substance that after advisement to 
the claimant under the VCAA of any information which was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA also conducted necessary medical inquiry in an effort to 
substantiate the tinnitus claim.  38 U.S.C.A.§ 5103A (d).  
The appellant was afforded a VA medical examination in 
February 2004 conducted by a physician who reviewed the 
appellant's claims folder and rendered an opinion as to the 
etiology of the appellant's current tinnitus.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claim.




As to the appellant's headache claim, there is no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, 
if shown.  The appellant has not done so, and no evidence 
thus supportive has otherwise been obtained.  Here, as in 
Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
disorder are related to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  The RO advised the 
appellant of such information by letter dated in March 2006.  
Because the claim of service connection is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Claims

The appellant requests service connection for tinnitus and a 
headache disorder.  He reports that he developed tinnitus 
during basic combat training in September 1975 and that it 
has continually manifested since that time.  As to the 
claimed headache disorder, the appellant reports that it 
periodically manifests when tinnitus is active.
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Here, the appellant is shown by competent medical evidence to 
have tinnitus - in particular, the May 202 report of Dr. J. 
West, an otolaryngologist.  Because the appellant, as a 
layperson, is competent to report that he has headaches, the 
Board will presume that he has the symptom for the purpose of 
this analysis.  

However, the appellant's account of in-service incidents of 
tinnitus is belied by the record, and there is no competent 
medical evidence linking either of the disorders to any 
incident of active military service.  It is on these bases 
that the claims are denied.

Firstly, the Board accords no credibility to the appellant's 
report that he first experienced tinnitus in basic combat 
training at some point in 1975.  The appellant's service 
medical records from that period are wholly devoid of any 
mention of such a report, notwithstanding the appellant's 
current account that he reported such symptoms to military 
medical care providers.  Moreover, while a claimant is 
generally presumed to be credible in such an account for the 
purposes of development of a claim, however, the appellant's 
rendition of constant symptoms of tinnitus is wholly belied 
by the record.  His service medical records indicate that he 
underwent periodic physical examinations in September 1979, 
October 1983, February 1988, June 1992 and in July and 
November 1999 - all indicating that he had no neurological 
disorders.  In medical history questionnaires accompanying 
the examinations in September 1979, February 1988, June 1992, 
and in July and November 1999 he denied then having, or 
"ever having had" hearing difficulties or headaches.  




Because the service medical records were generated with a 
view towards ascertaining the appellant's physical fitness 
for active military duty, contemporaneously with his military 
service, they are essentially statements of diagnosis and 
treatment as well as official records - more probative than 
the appellant's current accounts.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision.). 

Thus, the appellant's account of in-service events is not 
credible.  Moreover, assuming that such a report was worthy 
of belief, there is no competent medical evidence linking the 
tinnitus disorder to any incident of military service, or the 
claimed headache disorder to the tinnitus or to any other 
military service incident.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

The appellant was afforded a VA examination in February 2004, 
accompanied by a review of his claims folder.  The examiner 
specifically found that the appellant's diagnosed tinnitus 
was not likely related to military service.  Further, 
contrary to the appellant's account, the report of Dr. J. 
West does not link the claimed disorder to military service.  
Although the appellant maintains that the disorders were 
incurred in service, his theory regarding this linkage is not 
competent evidence.  It is well-established that  laypersons, 
such as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Because the preponderance of the evidence is against the 
claims, the appeal as to both of the disorders is denied.




ORDER

Service connection for tinnitus is denied.

Service connection for a headache disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


